Case 9:18-cv-80176-BB Document 550-30 Entered on FLSD Docket 06/01/2020 Page 1 of 11
Case 9:18-cv-80176-BB Document 550-30 Entered on FLSD Docket 06/01/2020 Page 2 of 11
Case 9:18-cv-80176-BB Document 550-30 Entered on FLSD Docket 06/01/2020 Page 3 of 11
Case 9:18-cv-80176-BB Document 550-30 Entered on FLSD Docket 06/01/2020 Page 4 of 11
Case 9:18-cv-80176-BB Document 550-30 Entered on FLSD Docket 06/01/2020 Page 5 of 11
Case 9:18-cv-80176-BB Document 550-30 Entered on FLSD Docket 06/01/2020 Page 6 of 11
Case 9:18-cv-80176-BB Document 550-30 Entered on FLSD Docket 06/01/2020 Page 7 of 11
Case 9:18-cv-80176-BB Document 550-30 Entered on FLSD Docket 06/01/2020 Page 8 of 11
Case 9:18-cv-80176-BB Document 550-30 Entered on FLSD Docket 06/01/2020 Page 9 of 11
Case 9:18-cv-80176-BB Document 550-30 Entered on FLSD Docket 06/01/2020 Page 10 of
                                       11
Case 9:18-cv-80176-BB Document 550-30 Entered on FLSD Docket 06/01/2020 Page 11 of
                                       11
